DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.

Response to Amendment
This action is in response to the remark entered on September 23r, 2022.
Claims 1 and 15 are cancelled.
Claims 2, 4 – 14 and 16 – 21 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 9, 10, 14, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted that dependent claims based upon the rejected claims are also rejected based upon dependency.

Regarding claim 2, applicant recited claim limitation regarding, “a relationship between the discrepancy and registration of the sensor data with respect to the map” does not distinctly set forth what exactly “a relationship” is referring as whether a relationship between the discrepancy with respect to the sensor data or a registration of senor data with respect to the map or the relationship with respect to the map between the discrepancy and registration that ought to be set forth particularly and distinctly regards applicant’s invention. Upon further review, skilled in the art also could not locate applicant recited claim limitation term discussion within applicant’s specification.  Appropriate further clarification is required.

Regarding claims 9, 17 and 21, applicant recited claim limitation regarding,“ performance of localization of a vehicle” does not distinctly set forth what exactly the, “performance of the localization” that applicant is distinctly referring that ought to be set forth particularly and distinctly.
In this instant, upon further review, skilled in the art could not locate applicant recited claim limitation term discussion regarding “performance of the localization” within applicant’s  specification.  Appropriate further clarification is required.

Regarding claim 10, applicant recited claim limitation regarding, “an other discrepancy…the discrepancy…the other discrepancy” does not distinctly set forth what exactly the, “an other discrepancy…the other discrepancy” is distinctly referring to that ought to be set forth particularly and distinctly.  
In this instant, as whether the “the other discrepancy” directs separate discrepancy or precedent of the “another discrepancy” as what or which discrepancy that applicant is referring to ought to be set forth clearly and distinctly.  Upon further review, skilled in the art could not locate applicant recited claim limitation term discussion within applicant’s specification.  Appropriate further clarification is required.

Regarding claim 14, applicant recited claim limitation regarding, “an other discrepancy…the plurality of discrepancies…the other discrepancy” does not distinctly set forth what exactly the discrepancy represent as whether directs to a discrepancy or a pluarlity of discrepancy or the other discrepancy that ought to be set forth particularly and distinctly.  
Further, applicant recited claim limitation regarding, “more significant” directs to a relative term also subject to be indefinite for how significant is more signification in terms of degree.  Please also see MPEP 2173.05(b).
In this instant, as whether the “an other discrepancy” directs separate discrepancy or precedent of the “the pluarlity of discrepancy” as what or which discrepancy that applicant is referring to ought to be set forth clearly and distinctly.  Upon further review, skilled in the art could not locate applicant recited claim limitation term discussion within applicant’s  specification.  Appropriate further clarification is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 – 14 and 16 - 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shashua et al, US Pat Pub No. 2017/0010617.

Regarding claim 2, Shashua et al shows a system comprising: obtaining a discrepancy with respect to map data that corresponds to a representation of a geographical region included in a high-definition map (See Para 0012 and 0013 for plurality of predetermined landmarks forming trajectories as presentation of a sparse map 800 in geographic region 1111 on Para 0406; also Para 0369 for comparing the image data collected along the road with sparse map data; Para 0337 for low threshold of similarity image recognition and Para 0997 for a road environment navigation discrepancy; also Para 0482 for HD map), the discrepancy being based on a comparison between a first set of objects and a second set of objects based at least on sensor data (See at least Para 400 for predetermined landmark in sparse map 800 with image signature 1045 compared with the image captured on autonomous vehicle using camera), the first set of objects being included in the representation of the geographical region (See at least Para 0397 - 0400 for landmark object with image signature 1045), the second set of objects being identified based on sensor data corresponding to the geographical region and obtained from a sensors of a vehicle (See at least Para 0371 and 0372 for image data captured using camera and identified as recognized landmark on Para 0399); obtaining additional data related to the discrepancy responsive to a significance value associated with the discrepancy being greater than a threshold (See at least Para 0097 for obtaining gps data as the refined location data from known location of the recognized landmark by camera as also on Para 0579 - 0582 for responsive updating the server where the significance value threshold as +/- 5 meters discrepancy); directing sending of the plurality of discrepancies and additional data associated with the plurality of discrepancies to an online system in response to a collective significance value associated with the plurality of discrepancies satisfying a collective discrepancy threshold ( See also Para 0583 for hub vehicle updates the collective data sending toward map database; also at least Para 0097 for obtaining gps data as the refined location data from known location of the recognized landmark by camera as also on Para 0579 - 0582 for responsive updating the server where the significance value threshold as +/- 5 meters as discrepancy also on Para 0594 and 0595);
the significance value is based on a relationship between the discrepancy and registration of the sensor data with respect to map data ( See at least Para 0097 for obtaining gps data as the refined location data from known location of the recognized landmark by camera, as registration sensor data with respect to map data, where the significance value threshold as +/- 5 meters discrepancy in relation/relationship toward map data/gps location, as also on Para 0579 - 0582).

Regarding claim 3, Shashua et al shows the additional data includes a location associated with the discrepancy ( See at least Para 0594 and 0595 for gps coordinate data to refine location).
	
Regarding claim 4, Shashua et al shows the additional data is obtained from a vehicles based on a prioritization of the vehicle (See at least Para 0475 for one of the vehicle as the hub vehicle obtaining additional data as the vehicle with highest priority).

Regarding claims 5 and 15, Shashua et al shows the prioritization of the a vehicles is based on a communication bandwidth associated with a vehicles (See at least 0475 for hub vehicle performs all the communication with all vehicles serving as the server for the highest communication bandwidth aggregate from all the vehicles).

Regarding claim 6, Shashua et al shows the discrepancy comprises an object identified by the sensor data that is not identifiable in the map data (See at least Para 0377 for map information/map data are updated based on the data collected from vehicle as road navigation 3D model including landmark not predetermined in the map; also on Para 0344 for identify road marks within captured image with confidence level).

Regarding claims 7 and 16, Shashua et al shows the first set of objects is identified for the comparison based on a location of the vehicle associated with the obtaining of the sensor data (See at least Para 400 for predetermined landmark in sparse map 800 with image signature 1045 compared with the image captured on autonomous vehicle).

Regarding claims 8 and 20, Shashua et al shows the location is determined based on the sensor data (See at least Para 0097 for obtaining gps data as the refined location data from known location of the recognized landmark by camera);

Regarding claim 9, Shashua et al shows relationship between the discrepancy and the registration corresponds to performing localization with respect to the vehicle (See at least Para 0347 - 0350 for lane usage with lane width profile as significance value for lane usability analysis also on Para 0441 for lane assignment value for lane usability as localization performance)

Regarding claim 10, Shashua et al shows the discrepancy is obtained prior to an other discrepancy based on the significance value indicating the discrepancy is more significant than other discrepancies (See at least Para 0475 for the hub vehicle 1205 obtaining additional data as the vehicle with highest priority/more significant with respect to vehicles distance to landmark on Para 0545).



Regarding claim 11, Shashua et al shows a system comprising: one or more processors comprising processing circuitry to perform operations (See at least Para 0264 for processor unit 110 including application processor 180 and image processor 190) comprising: identifying a plurality of discrepancies with respect to a representation of a geographical region included in a high-definition map (See Para 0012 and 0013 for plurality of predetermined landmarks forming trajectories as presentation of a sparse map 800 in geographic region 1111 on Para 0406; also Para 0369 for comparing the image data collected along the road with sparse map data; Para 0337 for low threshold of similarity image recognition and Para 0997 for pluarlity road environment navigation discrepancy; also Para 0482 for HD map), the plurality of discrepancies being identified based on a comparison between a first set of objects and a second set of objects (See at least Para 400 for predetermined landmark in sparse map 800 with image signature 1045 compared with the image captured on autonomous vehicle), the first set of objects being included in the representation of the geographical region (See at least Para 0397 - 0400 for landmark object with image signature 1045), the second set of objects being identified based on sensor data corresponding to the geographical region and obtained from a sensors of a vehicle (See at least Para 0371 and 0372 for image data captured using camera and identified as recognized landmark on Para 0399); 
obtaining additional data related to the discrepancy responsive to a significance value associated with the discrepancy being greater than a threshold (See at least Para 0097 for obtaining gps data as the refined location data from known location of the recognized landmark by camera as also on Para 0579 - 0582 for responsive updating the server where the significance value threshold as +/- 5 meters discrepancy);
directing sending of the plurality of discrepancies and additional data associated with the plurality of discrepancies to an online system in response to a collective significance value associated with the plurality of discrepancies satisfying a collective discrepancy threshold ( See also Para 0583 for hub vehicle updates the collective data sending toward map database; also at least Para 0097 for obtaining gps data as the refined location data from known location of the recognized landmark by camera as also on Para 0579 - 0582 for responsive updating the server where the significance value threshold as +/- 5 meters as discrepancy also on Para 0594 and 0595); based on a amount of data provided by the vehicle (See at least Para 0548 for vehicle updates data for image of landmarks, navigation information from vehicle 2201,2202).

Regarding claim 12, Shashua et al shows the additional data is sent in response to the online system requesting the additional data in which the request is based on the online system receiving the plurality of discrepancies (See at least Para 0434 and 0435 for server update for additional landmark data from vehicle image with image comparison discrepancy also on Para 0337 for low threshold of similarity image recognition and Para 0997 for pluarlity road environment navigation discrepancy).

Regarding claims 13 and 19, Shashua et al shows discrepancy of the plurality of discrepancies has a respective significance value that fails satisfy a respective discrepancy threshold associated (Para 0337 for low threshold of similarity image recognition and Para 0997 for pluarlity road environment navigation discrepancy; See also Para 0767 and 0768 for lane width comparison discrepancy and Para 0400 for landmarks each has individual image signature for comparison).

Regarding claim 14, Shashua et al shows the plurality of  discrepancy is sent prior to an other discrepancy based on the collective significance value indicating the plurality of discrepancy is more significant than other discrepancies (See at least Para 0337 for low threshold of similarity image recognition and Para 0997 for pluarlity road environment navigation discrepancy; See also Para 0767 and 0768 for lane width comparison discrepancy and Para 0400 for landmarks each has individual image signature for comparison; also at least Para 0475 for the hub vehicle 1205 obtaining additional data as the vehicle with highest priority/more significant with respect to vehicles distance to landmark on Para 0545).

Regarding claim 17, Shashua et al shows a system comprising: one or more processors comprising processing circuitry to perform operations (See at least Para 0264 for processor unit 110 including application processor 180 and image processor 190) comprising: identifying a plurality of discrepancies with respect to a representation of a geographical region included in a high-definition map (See Para 0012 and 0013 for plurality of predetermined landmarks forming trajectories as presentation of a sparse map 800 in geographic region 1111 on Para 0406; also Para 0369 for comparing the image data collected along the road with sparse map data; Para 0337 for low threshold of similarity image recognition and Para 0997 for pluarlity road environment navigation discrepancy; also Para 0482 for HD map), the plurality of discrepancies being identified based on a comparison between a first set of objects and a second set of objects (See at least Para 400 for predetermined landmark in sparse map 800 with image signature 1045 compared with the image captured on autonomous vehicle), the first set of objects being included in the representation of the geographical region (See at least Para 0397 - 0400 for landmark object with image signature 1045), the second set of objects being identified based on sensor data corresponding to the geographical region and obtained from a sensors of a vehicle (See at least Para 0371 and 0372 for image data captured using camera and identified as recognized landmark on Para 0399); 
obtaining additional data related to the discrepancy responsive to a significance value associated with the discrepancy being greater than a threshold (See at least Para 0097 for obtaining gps data as the refined location data from known location of the recognized landmark by camera as also on Para 0579 - 0582 for responsive updating the server where the significance value threshold as +/- 5 meters discrepancy);
direct sensing of a request for additional data associated with the discrepancy in response to obtaining the discrepancy (See also Para 0583 for hub vehicle updates the collective data sending toward map database; also at least Para 0097 for obtaining gps data as the refined location data from known location of the recognized landmark by camera as also on Para 0579 - 0582) and based on relationship between the discrepancy and performance of localization of vehicle (See at least Para 0579 - 0582 for responsive updating the server where the significance value threshold as +/- 5 meters as discrepancy with respect to current vehicle localization performance also on Para 0594 and 0595).

	Regarding claim 18, Shashua et al shows the discrepancy is included in the pluarlity of discrepancies (See at least Para 0097 for obtaining gps data as the refined location data from known location of the recognized landmark by camera as also on Para 0579 - 0582 for responsive updating the server where the significance value threshold as +/- 5 meters as discrepancy also on Para 0594 and 0595); directing of the sending of the request for additional data is collectively based on the plurality of discrepancies (See also Para 0583 for hub vehicle updates the collective data sending toward map database based upon the discrepancies).

Regarding claim 20, Shashua et al shows the directing of sending of the request is based on a significance value associated with the discrepancy threshold ( (See at least Para 0097 for obtaining gps data as the refined location data from known location of the recognized landmark by camera as also on Para 0579 - 0582 for responsive updating the server where the significance value threshold as +/- 5 meters as discrepancy also on Para 0594 and 0595)

Regarding claim 21, Shashua et al shows relationship between the discrepancy and performance of localization corresponds to registration of the sensor data with respect to the representation of the geographical region ( See at least Para 0097 for obtaining gps data as the refined location data from known location of the recognized landmark by camera, as registration sensor data with respect to map data, where the significance value threshold as +/- 5 meters discrepancy in relation/relationship toward map data/gps location, as also on Para 0579 - 0582).

Response to Arguments
 In response to applicant’s remark that Shashua does not shows applicant newly recited claim 2 limitation regarding obtaining additional data “responsive to a significance value associated with the discrepancy being greater than a threshold” in which “the significance value is based at least on a relationship between the discrepancy and registration of the sensor data with respect to the map data,”; however, applicant’s attention is now directed to Page 6 above where applicant newly recited claim limitation is now addressed.

Further, in response to applicant’s remark that Shashua does not shows applicant newly recited claim 11 limitation regarding, “directing sending of a request for additional data associated with the discrepancy . . . based at least on a relationship between the discrepancy and performance of localization of the vehicle,” however, applicant’s attention is now directed to Page 11 above where applicant newly recited claim limitation is now addressed.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ian Jen/Primary Examiner, Art Unit 3664